FILED
                            NOT FOR PUBLICATION                              AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10491

               Plaintiff - Appellee,             D.C. No. 4:11-cr-02344-JGZ

  v.
                                                 MEMORANDUM *
ARTURO BALBUENO-CASTILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Arturo Balbueno-Castillo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 33-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Balbueno-Castillo’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Balbueno-Castillo the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Balbueno-Castillo has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    12-10491